Citation Nr: 0640289	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-15 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the residuals of a fracture of the right 
acetabulum and pubic ramus prior to July 24, 2006.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a fracture of the right acetabulum and pubic 
ramus from July 24, 2006.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

The appellant had active service from March 1976 to December 
1977.

This claim comes before the Board of Veterans Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that, in pertinent part, granted service connection for 
the appellant's residuals of fracture of the right acetabulum 
and pubic ramus, with a noncompensable rating, effective from 
June 14, 2001, the day appellant's claim was filed.  An 
August 2005 rating decision by the Appeals Management Center 
(AMC) in Washington, DC, increased the appellant's initial 
right hip disability rating to 10 percent, also effective 
from June 14, 2001.  An August 2006 rating decision by the RO 
in Huntington, West Virginia, increased the appellant's right 
hip disability rating to 20 percent, effective from July 24, 
2006.  When this matter was before the Board in March 2005 
and December 2005, it was remanded to the RO in order to 
obtain a new VA examination.  The Appeals Management Center 
(AMC) has since completed the requested examination and the 
case is now ready for further appellate review.  A review of 
the record shows the appellant perfected an appeal from a 
noncompensable evaluation initially assigned and he is 
presumed to be seeking the highest evaluation possible.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).  As the RO has rated 
this disability under Diagnostic Code 5253, an evaluation in 
excess of 20 percent is possible and the appeal as to this 
issue continues.

The Board also notes that the appellant's representative, in 
the December 2006 post-remand brief, has continued to assert 
a claim for an evaluation in excess of 20 percent for the 
appellant's service connected right acromioclavicular 
separation.  However, in its December 2005 decision, the 
Board granted an initial 30 percent evaluation for the 
appellant's right (major) acromioclavicular joint separation 
residuals effective June 14, 2001.  This decision was 
effectuated by the January 2006 rating decision of the AMC in 
Washington, DC, and constitutes the final decision on this 
issue in the absence of either an appeal to the United States 
Court of Appeals for Veterans Claims (Court) within the 
requisite appellate period, or a new claim for an increased 
evaluation.  To the extent that the appellant's 
representative's brief may be considered to be a new claim 
for an increased evaluation, it is referred to the RO for 
consideration and is not before the Board at this time.


FINDINGS OF FACT

1.  Prior to July 24, 2006, the appellant's residuals of a 
fracture of the right acetabulum and pubic ramus were 
characterized by subjective complaints of pain, but no 
objective limitation of motion of the hip or thigh.  There 
was also no evidence of lumbar spine muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in a standing position or guarding.  There was also no 
objective evidence of flail joint of the hip, impairment of 
the femur, or ankylosis.

2.  From July 24, 2006, the appellant's residuals of a 
fracture of the right acetabulum and pubic ramus are 
characterized by limitation of abduction of the thigh with 
motion lost beyond 10 degrees.  There is no objective medical 
evidence of ankylosis, flail joint of the hip, or impairment 
of the femur, and his extension was not limited to 5 degrees 
and flexion was not limited to 45 degrees.  There is no 
objective evidence of lumbar spine muscle spasm on forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, forward flexion to 30 degrees or less, or 
ankylosis of the thoracolumbar spine.

3.  Referral for extraschedular consideration is not 
warranted in this case.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for residuals of a fracture of the right 
acetabulum and pubic ramus prior to July 24, 2006 have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5294, 5295 (2003); 5236, 
5252, 5253 (2006).

2.  The criteria for the assignment of a rating in excess of 
20 percent for residuals of a fracture of the right 
acetabulum and pubic ramus from July 24, 2006 have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5294, 5295 (2003); 5236, 
5252, 5253 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of June 2001 and 
July 2001 letters from the RO to the appellant.  These 
letters informed him of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  Both letters were issued prior to the initial 
adjudication of this claim in January 2003, and therefore 
there is no prejudicial timing defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The appellant was provided with notice as to the means by 
which a disability rating and effective date for any 
disability benefit award on appeal are determined as part of 
a March 2006 letter from the RO.  Therefore, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
VA medical center treatment records.  The reports from two VA 
examinations are also included.  The appellant was afforded 
the opportunity for a hearing before a member of the Board, 
and requested a travel board hearing in a June 2003 
statement, but withdrew that request in a March 2004 
statement.  The Board has also carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


II. Analysis

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Normal range of motion (ROM) for the hip is defined as 
follows: flexion to 125 degrees, extension to zero degrees, 
and abduction to 45 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2006).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Such is the case here.  The questions presented by 
the current appeal, then, are whether a rating exceeding 10 
percent for the residuals of a fracture of the right 
acetabulum and pubic ramus, is warranted prior to July 24, 
2006 and whether a rating exceeding 20 percent for the 
residuals of a fracture of the right acetabulum and pubic 
ramus is warranted at any time on and after July 24, 2006.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

By August 2005 rating decision, the appellant's disability 
rating was increased to 10 percent under Diagnostic Code 
5299-5294 for evaluation of a pelvis fracture effective from 
the date of claim.  By August 2006 rating decision, the 
appellant's disability rating was increased to 20 percent 
under Diagnostic Code 5253 for impairment of the thigh based 
on limitation of abduction, with motion lost beyond 10 
degrees, effective from July 24, 2006.

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  Evidence 
dated after September 2003 will be evaluated under both sets 
of rating criteria, in an effort to obtain the most desirable 
result for the appellant.

Prior to September 25, 2003

Under the criteria in effect until September 25, 2003, sacro-
iliac injury and weakness were evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5294 (2003), which was the same as 
the rating criteria for lumbosacral strain.  Lumbosacral 
strain warrants a noncompensable evaluation if there are 
slight subjective symptoms only.  A 10 percent evaluation is 
warranted if it is manifested by characteristic pain on 
motion.  With muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation is warranted.  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

VA medical center records from June 2001 show that although 
the appellant complained of right hip pain, his right hip had 
full ROM, no obvious deformities, and no pain with palpation.  
Notes from October 2001 show that the appellant complained of 
constant and increasing right hip pain, but that he displayed 
full ROM with only a minimal increase in pain and 
neurologically intact throughout.  

At a June 2003 VA examination, X-rays of the appellant's 
right hip were unremarkable, and there was no evidence of 
bony tenderness, deformity, discoloration, or soft tissue 
swelling.  His ROM was within normal limits, with flexion to 
between 100-125 degrees, extension to 30 degrees, abduction 
to 25 degrees, adduction to 45 degrees, external rotation to 
60 degrees, and internal rotation to 40 degrees.

Here, the appellant has not complained of back pain, nor does 
the record reflect that he demonstrated muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in a standing position.  An increase in the 
appellant's disability rating based on the prior version of 
DC 5295 is therefore inappropriate.  The evaluation for the 
appellant's disability under the codes for impairment of the 
thigh during this period will be addressed below.

September 25, 2003 to July 23, 2006

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Code 5236 (2004).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

At the May 2005 VA examination, the appellant complained of 
occasionally being awakened by pain and having pain using the 
stairs, but he did not use prescription medications, his hip 
had not given out, and he did not use a cane, crutches, or 
orthotics.  He was able to balance on his toes, rock back on 
his heels, balance on either leg, and was able to squat and 
rise from a squat.  His gait was normal, and there was no 
apparent limitation of motion, weakness, or fatigability with 
repetitive motion.  X-rays of the pelvis and right hip were 
interpreted as negative.  He retained hip flexion ROM to 114 
degrees on the right without pain, extension to 0 degrees, 
internal rotation to 10 degrees, and external rotation to 30 
degrees.

Under the previous rating criteria for sacro-iliac injury and 
lumbosacral strain, there is no objective medical evidence 
that the appellant demonstrated muscle spasm on extreme 
forward bending or loss of lateral spine motion, unilateral, 
in the standing position, as is required to be assigned a 20 
percent rating under Diagnostic Code 5299-5294.  Therefore, 
an increase in the appellant's evaluation to 20 percent is 
not warranted.  Under the new rating criteria (Diagnostic 
Code 5299-5236), there is not enough evidence in the record 
documenting the appellant's spinal range of motion to make a 
determination under these criteria.  However, a remand for a 
medical opinion on this issue would serve no purpose where 
there are no spinal ROM measurements available from this time 
period in the record and any opinion would be purely 
speculative.  There is also no evidence of lumbar spine 
muscle spasm, which might form the basis for a 20 percent 
rating under the current criteria for rating the spine.

Under Diagnostic Code 5253 for impairment of the thigh based 
on limitation of motion, a 20 percent evaluation requires 
limitation of abduction with motion loss beyond 10 degrees, 
which is not supported by the objective medical evidence for 
any time before July 2006.  38 C.F.R. § 4.71a, (2006).  As 
noted above, at no point during this time was the appellant's 
abduction restricted with a limitation of motion beyond 10 
degrees.  Therefore, no more than a 10 percent rating is 
warranted under this Diagnostic Code.

Analogous ratings for impairment of the thigh either are not 
applicable to the appellant's case or do not offer a higher 
disability rating.  Under Diagnostic Code 5251, limitation of 
thigh extension to 5 degrees is rated at 10 percent.  
38 C.F.R. § 4.71a, (2006).  Not only does the record not 
reflect that degree of limitation, but there is also no 
higher rating available under that code.  

Under Diagnostic Code 5252, limitation of flexion to 30 
degrees permits assignment of a 20 percent rating and 
limitation to 20 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2006).  Once again, 
however, the evidence fails to show that the appellant's 
right hip flexion was limited to this degree.

The Board has also considered whether the appellant was 
entitled to an increased disability rating under other 
applicable Diagnostic Codes, including Diagnostic Codes 5250 
and 5254.  With regard to the criteria for ankylosis under 
Diagnostic Code 5250, there is no evidence that he has a 
complete bony fixation or ankylosis of his right hip.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations 
omitted) (defining ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure").  Furthermore, under Diagnostic Code 5254, there 
is no evidence of flail joint of the left hip.  38 C.F.R. § 
4.71a (2006).

On and After July 24, 2006

As of July 24, 2006, the appellant's disability has been 
evaluated under Diagnostic Code 5253, for impairment of the 
thigh based on limitation of abduction, motion lost beyond 10 
degrees, and for which he has been assigned a 20 percent 
rating, the highest rating available under this Code.  

On July 24, 2006, an examination was conducted on behalf of 
VA by a physician at the correctional institute where the 
appellant is currently incarcerated.  The appellant 
complained of pain in his right groin and flank when he sat 
or stood, particularly on hard benches.  He reported being 
able to walk for approximately one-half mile, but having 
difficulty crouching, squatting, crawling, and climbing 
stairs.  The examiner found that the appellant's right hip 
ROM was markedly limited and painful on both active and 
passive motion, but that he was able to toe out on the right 
foot 10 degrees and squat minimally.  The appellant was 
unable to heel or toe, stand or walk.  He also displayed a 
mild right antalgic gait and was able to cross his legs, but 
slowly on the right.  The appellant also reported that his 
right leg gives out when he walks a lot.  

On testing, the appellant had ROM on flexion to 90 degrees, 
extension to 10 degrees, abduction to 10 degrees, adduction 
to 5 degrees, internal rotation to 10 degrees, and external 
rotation to 10 degrees.  There was no mention of ankylosis, 
flail joint of the hip, or impairment of the femur, extension 
was not limited to 5 degrees, and flexion was not limited to 
45 degrees so Diagnostic Codes 5250-5252 and 5254-5255 are 
not for application.  The appellant has already been assigned 
the maximum allowable rating under Diagnostic Code 5253 for 
limitation of abduction of the thigh with motion lost beyond 
10 degrees, making any further increase under this diagnostic 
code unwarranted and legally impossible.  There is no 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position, 
nor has the appellant complained of or been determined to 
have limitation of spinal motion.  Further, there is no 
evidence of lumbar spine forward flexion to 30 degrees or 
less of thoracolumbar spine ankylosis, so as to permit a 
higher rating under the current criteria for rating the spine  
An increase in the appellant's rating based on either 
previous or current criteria for sacro-iliac injury and 
weakness is therefore not warranted.

In the absence of objective evidence of flexion of the thigh 
limited to 20 degrees, ankylosis of the hip, flail joint, or 
impairment of the femur, the Board concludes that no more 
than the current 10 percent evaluation is warranted for the 
appellant's residuals of a fracture of the right acetabulum 
and pubic ramus effective June 2001 but prior to July 2006.  
The Board further concludes that the presence of limitation 
of motion on abduction of the thigh with loss of motion 
beyond 10 degrees as of July 2006 indicates that no more than 
the current 20 percent evaluation is warranted for the 
appellant's residuals of a fracture of the right acetabulum 
and pubic ramus on and after that date.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for the residuals of a fracture of the right 
acetabulum and pubic ramus prior to July 24, 2006 is denied.

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a fracture of the right acetabulum and pubic 
ramus from July 24, 2006 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


